NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5560-18T1

ILAN LEVINSON,

          Plaintiff-Respondent,

v.

HAGIT LEVINSON,

     Defendant-Appellant.
_______________________

                   Submitted June 24, 2020 – Decided November 9, 2020

                   Before Judges Accurso and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FM-02-1299-14.

                   Hegge & Confusione, LLC, attorneys for appellant
                   (Michael Confusione, of counsel and on the brief).

                   Steven S. Genkin, attorney for respondent.

PER CURIAM

          Defendant Hagit Levinson appeals from an August 17, 2018 final

judgment of divorce and order of the Family Part incorporating a May 14, 2018
arbitration decision, as well as seven subsequent orders denying various post-

judgment applications. We affirm all orders under appeal.

                                         I.

      The following facts are derived from the record. Defendant and plaintiff

Ilan Levinson were married in 2001. Three children were born during the

marriage. In 2013, plaintiff filed a complaint for divorce.

      Following discovery and an unsuccessful attempt at mediation, the parties

executed a consent order and amended agreement to participate in binding

arbitration on all financial issues pertaining to their marriage. The parties agreed

that the arbitration would be conducted pursuant to the New Jersey Alternative

Procedure for Dispute Resolution Act (APDRA), N.J.S.A. 2A:23A-1 to -30.

      On May 14, 2018, the arbitrator issued a final arbitration decision. Among

many other issues, the arbitrator decided that the marital home would be sold

and the proceeds of the sale and the contents of the home distributed to the

parties. Defendant moved to vacate or modify the arbitration decision, arguing

it was procured by fraud and that the arbitrator exceeded his authority and

refused to consider relevant evidence. Plaintiff cross-moved to confirm the

decision.




                                                                            A-5560-18T1
                                         2
      On August 17, 2018, the trial court entered a judgment of divorce and

order incorporating the final arbitration decision. In its oral opinion, the court

rejected defendant's arguments, finding the arbitrator reached his decision after

reviewing ample evidence submitted by both parties and determining which of

the expert opinions in the record was most credible. In reaching its decision,

the trial court applied provisions of the Uniform Arbitration Act (UAA),

N.J.S.A. 2A:23B-1 to -31, establishing the grounds on which the court may

vacate or modify an arbitration decision, rather than the corollary provisions of

the APDRA, which were applicable to the parties' motions.

      Defendant thereafter filed an application to, in effect, vacate the

arbitration decision and have the matter returned to the Family Part for

resolution. She argued one of the experts on which the arbitrator relied was not

a certified public accountant in New Jersey, which, she alleged, was unknown

to her during the arbitration proceedings. In addition, defendant sought to: (1)

submit as evidence copies of approximately 5000 checks from plaintiff's

business; (2) subpoena an expert for cross-examination; (3) compel plaintiff to

pay $700 a week for domestic help; and (4) compel plaintiff to pay defendant

$25,000 for a vehicle she possessed.




                                                                          A-5560-18T1
                                        3
      Plaintiff cross-moved to enforce the August 17, 2018 order. Specifically,

he sought an order appointing an attorney-in-fact to facilitate the sale of the

marital home because defendant had been intentionally interfering with the sale.

In addition, plaintiff argued defendant should pay half the cost to maintain the

home until the sale, as well as his counsel fees and costs. Plaintiff also sought

resolution of ownership of the vehicle that was the subject of defendant's motion.

      On November 9, 2018, the trial court entered an order denying defendant's

motion to vacate the arbitration decision, concluding she had "recycled the same

submission" that she filed with the court in support of her initial motion. As had

been the case with the original motion, the trial court referred to the UAA, rather

than the APDRA, when determining that no grounds existed to vacate the

arbitration decision. In addition, the court denied defendant's motion to compel

plaintiff to contribute to the cost of domestic assistance at the marital home.

      The trial court granted plaintiff's cross-motion in part. Finding defendant

had intentionally interfered with the sale of the marital home, the court ordered

her to vacate the home within thirty days and follow the recommendations of an

appointed real estate broker with respect to the sale of the home. The court

denied plaintiff's request to have defendant be responsible for fifty percent of

the carrying costs of the marital home until its sale. The court also denied


                                                                           A-5560-18T1
                                        4
plaintiff's request to appoint an attorney-in-fact to facilitate the sale, but allowed

him to renew the motion if defendant failed to cooperate. The court directed

that ownership of the vehicle be transferred from plaintiff to defendant within

thirty days, at which point defendant was to assume responsibility for insuring

the vehicle. Finally, the court awarded plaintiff $3641 in attorney's fees because

defendant's motion was baseless and her failure to comply with the August 17,

2018 order was intentional.

      Defendant thereafter again moved for reconsideration and plaintiff again

cross-moved to enforce the August 17, 2018 order. On January 10, 2019, the

trial court ordered: (1) an accounting of plaintiff's support payments since entry

of the August 17, 2018 order; (2) plaintiff to maintain the children on his

medical, dental, and vision insurance policy; (3) defendant to reimburse plaintiff

twenty-five percent of the cost of the children's policy and unreimbursed

medical expenses; (4) defendant to produce a copy of her active life insurance

policy; (5) defendant to pay a penalty of $100 per day if she failed to vacate the

marital home within sixty days; and (6) that in the event defendant failed to

cooperate with the sale of the home an attorney-in-fact would be appointed to

facilitate the sale on defendant's behalf.




                                                                              A-5560-18T1
                                          5
      On January 22, 2019, the trial court appointed Robert Landel, Esq., as the

attorney-in-fact to execute any and all documents on behalf of defendant

necessary for the sale of the marital home. The court also authorized Landel to

apportion or sell the home's furnishings and directed that his fees be paid out of

defendant's share of the proceeds of the sale of the home.

      Plaintiff thereafter moved again to enforce the August 17, 2018 order. At

the time plaintiff's motion was heard, the marital home was subject to a contract

of sale with a closing date in eighteen days. According to plaintiff, although

defendant had purchased a new residence, she had not yet vacated the marital

home. Plaintiff also sought an order dividing the personal property in the home,

some of which, he argued, defendant had taken to her new home. Finally,

plaintiff sought modification of the August 17, 2018 order with respect to the

signatories on college savings accounts for the children.

      On April 12, 2019, the trial court entered an order directing: (1) the parties

to vacate the marital home by April 14, 2019; (2) Landel to divide the personal

property in the marital home among the parties; (3) credits and adjustments to

the parties' debts to one another be made at the time of closing of the sale of the

marital home and satisfied from the proceeds of the closing; (4) defendant to




                                                                            A-5560-18T1
                                         6
transfer one of the college savings accounts to plaintiff; (5) defendant to pay

plaintiff $2,965.50 in attorney's fees.

      On June 10, 2019, the trial court entered an order directing $4,826.55 be

taken from defendant's share of the proceeds from the sale of the marital home

to pay the arbitrator.

      On June 11, 2019, the trial court entered an order directing $25,993.07 be

taken from defendant's share of the proceeds of the sale of the marital home to

pay the neutral forensic accountant used in the arbitration.

      Also on June 11, 2019, the trial court entered an order finding defendant

in violation of litigant's rights for failure to comply with the court's April 12,

2019 order. The court directed defendant to transfer the two remaining college

savings accounts to plaintiff and awarded plaintiff $2500 in attorney's fees. In

addition, the court allocated among the parties the remaining amount of the

proceeds from the sale of the marital home.

      This appeal followed. 1 Defendant appeals each of the orders detailed

above and raises the following argument for our consideration:

             THE FAMILY COURT APPLIED THE WRONG
             LEGAL STANDARD IN DENYING DEFENDANT'S
             MOTION TO VACATE OR MODIFY THE

1
  Plaintiff argues defendant's appeal was untimely filed. On September 30,
2019, this court granted defendant's motion to file her appeal as if within time.
                                                                          A-5560-18T1
                                          7
             ARBITRATION DECISION, AND IN GRANTING
             PLAINTIFF'S MOTION TO CONFIRM THE
             DECISION IN ITS ENTIRETY, WARRANTING
             REMAND BACK TO THE FAMILY COURT WITH
             DIRECTION THAT THE COURT APPLY THE
             STANDARD OF JUDICIAL REVIEW SET FORTH
             BY THE [APDRA].

                                         II.

      "[T]he scope of review of an arbitration award is narrow." Fawzy v.

Fawzy, 199 N.J. 456, 470 (2009). "Arbitration can attain its goal of providing

final, speedy and inexpensive settlement of disputes only if judicial interference

with the process is minimized; it is, after all, meant to be a substitute for and not

a springboard for litigation." Id. at 468 (citation omitted). Thus, "arbitration

should spell litigation's conclusion, rather than its beginning . . . ." Borough of

E. Rutherford v. E. Rutherford PBA Local 275, 213 N.J. 190, 201 (2013)

(citation omitted).

      Moreover, "[t]he public policy of this State favors arbitration as a means

of settling disputes that otherwise would be litigated in a court." Badiali v. N.J.

Mfrs. Ins. Grp., 220 N.J. 544, 556 (2015). This "strong public policy" also

favors "using arbitration in family litigation . . . ." Minkowitz v. Israeli, 433

N.J. Super. 111, 131-32 (App. Div. 2013).             Accordingly, "courts grant

arbitration awards considerable deference." E. Rutherford PBA Local, 213 N.J.


                                                                             A-5560-18T1
                                         8
at 201. Because the trial court's decision to affirm or vacate an arbitration award

is a decision of law, our review is de novo. Minkowitz, 433 N.J. Super. at 136;

see also Manger v. Manger, 417 N.J. Super. 370, 376 (App. Div. 2010).

      "When parties to a matrimonial proceeding agree to arbitrate disputed

issues, they may designate whether the proceeding will be submitted pursuant

to the [APDRA], or the [UAA]." Manger, 417 N.J. Super. at 374. Notably, the

"parties must expressly elect to be governed by APDRA." Id. at 375 (citing

Weinstock v. Weinstock, 377 N.J. Super. 182, 188 (App. Div. 2005) ("[APDRA]

is a voluntary procedure for alternative dispute resolution, which becomes

operable upon voluntary agreement by the parties.")). Thus, "in the absence of

an express designation in an agreement, the [UAA] governs the arbitration."

Ibid. It is undisputed that the parties agreed to arbitrate the economic aspects of

their divorce pursuant to the APDRA.

      Under the APDRA, the trial court may vacate, modify, or correct a final

arbitration decision for limited reasons. According to N.J.S.A. 2A:23A-13, a

provision of the APDRA:

            (b) In considering an application for vacation,
            modification or correction, a decision of the umpire on
            the facts shall be final if there is substantial evidence to
            support that decision; provided, however, that when the
            application to the court is to vacate the award pursuant
            to paragraph (1), (2), (3), or (4) of subsection c., the

                                                                           A-5560-18T1
                                         9
court shall make an independent determination of any
facts relevant thereto de novo, upon such record as may
exist or as it may determine in a summary expedited
proceeding . . . .

(c) The award shall be vacated on the application of
a party who . . . participated in the alternative resolution
proceeding . . . if the court finds that the rights of that
party were prejudiced by:

(1) Corruption, fraud or misconduct in procuring the
award;

(2)   Partiality of an umpire appointed as a neutral;

(3) In making the award, the umpire's exceeding
their power or so imperfectly executing that power that
a final and definite award was not made;

(4) Failure to follow the procedures set forth in this
act, unless the party applying to vacate the award
continued with the proceeding with notice of the defect
and without objection; or

(5) The umpire's committing prejudicial error by
erroneously applying law to the issues and facts
presented for alternative resolution.

      ....

(e)   The court shall modify the award if:

(1) There was a miscalculation of figures or a
mistake in the description of any person, thing or
property referred to in the award;

(2) The umpire has made an award based on a matter
not submitted to them and the award may be corrected

                                                               A-5560-18T1
                            10
            without affecting the merits of the decision upon the
            issues submitted;

            (3) The award is imperfect in a matter of form, not
            affecting the merits of the controversy; or

            (4) The rights of the party applying for the
            modification were prejudiced by the umpire
            erroneously applying law to the issues and facts
            presented for alternative resolution.

Under the APDRA, there is no appellate review of the trial court's decision to

confirm, modify, or correct an arbitration award.       N.J.S.A. 2A:23A-18(b).

Accordingly, as long as the trial court provides a rational explanation for its

decision, we must dismiss the appeal "regardless of whether we may think the

trial judge exercises that jurisdiction imperfectly." Fort Lee Surgery Ctr., Inc.

v. Proformance Ins. Co., 412 N.J. Super. 99, 104 (App. Div. 2010).

      Our Supreme Court has recognized "rare circumstances" based on public

policy may warrant appellate review of a trial court decision under the APDRA.

Mt. Hope Dev. Assocs. v. Mt. Hope Waterpower, LP, 154 N.J. 141, 152 (1998).

For example, a decision confirming, modifying, or vacating an arbitration award

that shows clear bias on the part of the trial court "require[s] appellate court

review." Ibid.

      Similarly, we have determined that when a trial judge misapplies or

ignores the standards of review established under N.J.S.A. 2A:23A-13 and fails

                                                                         A-5560-18T1
                                      11
to rule on a party's specific claims, appellate court review may be granted.

Morel v. State Farm. Ins. Co., 396 N.J. Super. 472, 475-76 (App. Div. 2007).

This is precisely the case here. The trial court on two occasions applied the

standard for reviewing an arbitration decision set forth in the UAA, not the

APDRA. Appellate review is warranted.

     Under N.J.S.A. 2A:23B-23, a provision of the UAA,

           a.     Upon the filing of a summary action with the
           court by a party to an arbitration proceeding, the court
           shall vacate an award in the arbitration proceeding if:

           (1) the award was procured by corruption, fraud, or
           other undue means;

           (2) the court finds evident partiality by an arbitrator,
           corruption by an arbitrator, or misconduct by an
           arbitrator prejudicing the rights of a party to the
           arbitration proceeding;

           (3) an arbitrator refused to postpone the hearing upon
           showing of sufficient cause for postponement, refused
           to consider evidence material to the controversy, or
           otherwise conducted the hearing contrary to section 15
           of this act, so as to substantially prejudice the rights of
           a party to the arbitration proceeding;

           (4)   the arbitrator exceeded the arbitrator's powers;

           (5)   there was no agreement to arbitrate . . . .;

           (6) the arbitration was conducted without proper
           notice of the initiation of the an arbitration . . . .


                                                                         A-5560-18T1
                                      12
The court may modify an arbitration award under the UAA pursuant to N.J.S.A.

2A:23B-24. That statute provides:

            [T]he court shall modify or correct the award if:

            (1) there       was      an    evident      mathematical
            miscalculation or an evident mistake in the description
            of a person, thing, or property referred to in the award;

            (2) the arbitrator made an award on a claim not
            submitted to the arbitrator . . . .;

            (3) the award is imperfect in a matter of form not
            affecting the merits of the decision on the claims
            submitted.

            [N.J.S.A. 2A:23B-24.]

      A comparison of the provisions of the UAA relied on by the trial court to

the corresponding provisions of the APDRA that it should have applied to

defendant's motions reveals that the two sets of statutes are substantive

equivalents. Thus, in the present context, the trial court's mistaken application

of the UAA resulted in no meaningful harm to defendant.

      Moreover, having conducted a de novo review of the record, we conclude

that under the APDRA, no basis exists to disturb the trial court's decisions. At

base, defendant's claims amount to little more than her disagreement with the

well-supported factual determinations of the arbitrator and his reasoned

resolution of the parties' claims.

                                                                         A-5560-18T1
                                      13
      To the extent we have not specifically addressed defendant's remaining

contentions, we find they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). 2

      Affirmed.




2
   Defendant's case information statement identifies the January 10, 2019 and
June 10, 2019 orders described above, as well as a June 6, 2014 order, as being
appealed. Because she makes no substantive arguments with respect to these
orders we consider her appeal from these orders waived. "[A]n issue not briefed
is deemed waived." Pressler and Verniero, Current N.J. Court Rules, cmt. 5 on
R. 2:6-2 (2019); Telebright Corp. v. Dir., Div. of Taxation, 424 N.J. Super. 384,
393 (App. Div. 2012) (deeming a contention waived when the party failed to
include any arguments supporting the contention in its brief).
                                                                          A-5560-18T1
                                       14